                  IN THE UNITED STATES DISTRICT COURT FOR THE
               EASTERN DISTRICT OF TENNESSEE WINCHESTER DIVISION

 Ashton Hughes,                                 )
 Joshua VanDusen,                               )
 Shannon Helmers, and                           )
 Charles Dodson,                                )
                                                )
        Plaintiffs,                             )      No. 4:19-CV-00028-CLC-SKL
 v.                                             )
                                                )      JURY DEMAND
 Denise Jackson and,                            )
 RVShare, LLC.,                                 )
                                                )
        Defendants.                             )
                                                )



                         DENISE JACKSON’S FINAL WITNESS LIST


        Pursuant to the Scheduling Order entered in this case and Fed. R. of Civ. P. 26(a)(3)A)(i),

 the Defendant, Denise Jackson, hereby submits the following witness list. The Defendant reserves

 the right to update or amend this as is necessary as discovery progresses and as additional

 information becomes available. The Defendant also reserves the right to rely upon the testimony

 of any witnesses listed or disclosed by the Plaintiffs as rebuttal witnesses and further reserves the

 right to add rebuttal witnesses as such witnesses may become necessary.

        Denise Jackson expects to present the following witnesses:

            1. Ashton Hughes, the Plaintiff.

            2. Joshua VanDusen, the Plaintiff.

            3. Shannon Helmers, the Plaintiff.

            4. Charles Dodson, the Plaintiff.

            5. Denise Jackson, the Defendant.




Case 4:19-cv-00028-CLC-SKL Document 71 Filed 12/14/20 Page 1 of 4 PageID #: 318
                  (714) 313-1130
                  7023 Boathouse Wy
                  Flowery Branch, GA 30542


           6. Angelique Stacey, by deposition transcript
                (770) 912-8136
                (404) 702-9543
                1023 Bench Mark Drive
                McDonough, GA 30252-6650;

           7. Gary Fischer, Kel Executive Services, by deposition transcript;
                 North Richland Hills, TX;

           8. Robert Enckhausen, Kel Executive Services, by deposition transcript;
                 South Lake, Texas;

           9. Mike DeHarde, US Forensic, Jackson’s retained expert;
                 (504) 831-7701
                 3201 Ridgelake Dr.
                 Metairie, LA 70002;

           10. Taylor Runyan Lee, U.S. Naval Research Laboratory, Jackson’s retained expert;
                  (601) 215-1193
                  25860 Highway 43
                  Picayune, MS 39466;

 Denise Jackson expects to present the following witnesses if the need arises:

           11. Craig Scott Bennett;
                  (404) 202-7629
                  4870 Winding Rose Dr.
                  Suwanee, GA. 30174

           12. Kellee West;
                  (931) 247-7715

           13. Tony Finnell;
                  Meigs County EMS
                  14850 State Highway 582
                  Decatur, TN 37322

           14. Anissa Ducket
                  (423) 381-4152
                  410 Ridge Road
                  Decatur, TN 37322




Case 4:19-cv-00028-CLC-SKL Document 71 Filed 12/14/20 Page 2 of 4 PageID #: 319
          15. Justin Townley, by deposition transcript;
                  (770) 979-4051
                  1350 Hurricane Shoals Rd NE
                  Lawrenceville, GA, 30043

          16. Cummings Representative to be later identified;
                (678) 450-8700
                1765 Construction Drive
                Gainesville, GA 30507

          17. William Keogh and/or Meggie Anne Keogh
                 (720) 232-0038
                 (706) 464-9889
                 1803 Westwind Court
                 League City, TX 77573
                 5856 Fornof Road
                 Columbus, GA 31909;

          18. Witnesses listed in Plaintiffs’ initial disclosures, discovery responses, and Final
              Witness List(s);

          19. Witnesses listed in Defendant RV Share’s initial disclosures, discovery responses,
              and Final Witness List(s).

          20. Any impeachment or rebuttal witnesses as deemed necessary at trial.


                                    Respectfully submitted,

                                    LUTHER-ANDERSON, PLLP

                                    By: /s/ Gerard M. Siciliano__________________
                                        GERARD M. SICILIANO, BPR #9647
                                        Attorney for Defendant, Denise Jackson
                                        100 W. MLK Blvd Suite 700
                                        Chattanooga, TN 37401-0151
                                        (423) 756-5034




Case 4:19-cv-00028-CLC-SKL Document 71 Filed 12/14/20 Page 3 of 4 PageID #: 320
                                    CERTIFICATE OF SERVICE
         This is to certify the foregoing pleading was filed electronically and that the notice of this
 filing will be sent by operation of the Court’s electronic filing system to all parties indicated on
 the electronic filing receipt.

        This 14th day of December, 2020.

                                                LUTHER-ANDERSON, PLLP

                                                By: /s/ Gerard M. Siciliano________________
                                                    GERARD M. SICILIANO, BPR #9647




Case 4:19-cv-00028-CLC-SKL Document 71 Filed 12/14/20 Page 4 of 4 PageID #: 321
